UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A (Amendment No.1) x ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the fiscal year ended December31, 2013 OR ¨ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the transition period from to Commission File No.333-150768 UNIVERSAL SOLAR TECHNOLOGY, INC. (Exact name of registrant as specified in its charter) Nevada 26-0768064 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification Number) No. 1 Pingbei Road 2, Nanping Science & TechnologyIndustrial Park Zhuhai City, Guangdong Province The People’s Republic of China 519060 (Address of principal executive offices and zip code) 86-756 8682610 (Registrant’s telephone number, including area code) Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes ¨ No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes xNo o Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. Yes ¨ No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer,” or a smaller reporting company in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨No x As of June 30, 2013, the registrant’s common stock was not trading on active markets and therefore had no readily determinable market value. The number of shares outstanding of the registrant’s Common Stock on April 14, 2014: 22,599,974 shares. Documents incorporated by reference: None. EXPLANATORY NOTE This Amendment No. 1 on Form 10−K/A (this “Amendment”) amends the Registrant’s Annual Report on Form 10−K for the fiscal year ended December 31, 2013, which the Registrant previously filed with the Securities and Exchange Commission on April 15, 2013 (the “Original Filing”). The Registrant is filing this Amendment in order toamend Form 10-K to include Exhibits 31 and 32 that refer to the period ended December 31, 2013. Because the certifications under Exhibits 31 and 32 in Form 10-K for the period ended December 31, 2013 refer to the incorrect period end of December 31, 2012. Except as set forth above, the Original Filing has not been amended, updated or otherwise modified.
